Hinman, C. J.
This is a suit by the plaintiffs, a joint stock corporation, against the defendant as a subscriber to the capital stock of the corporation and a stockholder, for an installment that had been called for on the stock. The defendant’s subscription was made by his brother, Walker B. Bar-tram, acting as his agent, and the defendant denied the authority of his brother to make the subscription in his name, and claimed to have purchased the stock of his brother, who represented to him at the time that it was fully paid up, and to have paid him in full for it by cancelling a note which he held against him; and the defendant offered evidence in support of this claim. The plaintiffs requested the court to charge the jury, that if the defendant had cancelled the note under the erroneous belief, derived from his brother’s representations, that the stock had been fully paid up, when it had not been, the cancellation was of no effect, and he could still recover the amount of the note or of its consideration from his brother. In other words, the court was asked to instruct *145the jury that if the defendant was compelled to pay the installment sued for here, he would not necessarily lose the amount so paid, but could recover it in a suit against his brother. This was very clearly entirely outside of the issue which the jury were to try, which was, whether the defendant had assumed and promised to pay the installment called for on the stock held by him ; and the court committed no error in refusing to give the jury any instructions upon the .point.
A new trial is not advised.
In this opinion the other judges concurred.